Peck, J.,
dissenting. I disagree with the result reached by the majority. In my view it is plainly based, not on the law as prescribed by the legislature, but on personal and purely subjective feelings of sympathy. These are emotions everyone shares, but to which not everyone surrenders, when, to do so produces a decision contrary to law and beyond the legitimate powers of this *461Court. The majority simply twists and, in effect, rewrites the statutes to suit its purpose.
The claimant’s situation here was essentially no different than that of any other person who holds two jobs, each under a separate employer. So-called “moonlighting” is, perhaps, the classic example. The mere fact that one of the jobs is eliminated does not give rise to “just cause,” under the controlling statutes as they now exist, for that person’s leaving the other to the extent of becoming thereby entitled to unemployment benefits.
I will not debate the possibility that the law may be harsh as applied to a particular circumstance, except to remind the majority that if statutes are felt to be unfair, this Court has held in many cases that the remedy lies with the legislature, not the courts. For two relatively contemporary cases see Cavanaugh v. Abbott Laboratories, 145 Vt. 516, 531, 496 A.2d 154, 163 (1985) (citing King v. Snide, 144 Vt. 395, 404, 479 A.2d 752, 756 (1984). Earlier cases, to the same effect, span the years; see, for example, Donoghue v. Smith, 119 Vt. 259, 267, 126 A.2d 93, 98 (1956).
The fact that claimant worked both jobs under a single supervisor and in one location is mere window dressing blown out of all proportion to its legal relevance by the majority. These factors were no more than matters of convenience to both the claimant and the two employers. The two jobs remained separate and distinct as did the employers; no exercise in semantics can change that, nor does the majority’s usurpation of both the legislative and executive powers and functions, including, most egregiously in this case, a decision relating to the expenditure of money belonging to the people of Vermont, justify the result.
The Board’s action is clearly supportable as a matter of law. Accordingly, the majority has no right to tamper with a quasi-judicial decision of an executive-branch agency, created and empowered by the legislature to make those decisions,* unless the agency’s conclusions are clearly erroneous. See Delneo v. Department of Employment & Training, 148 Vt. 388, 390, 533 A.2d 1190, 1191 (1987). The order of the Board should be affirmed.

 See the Vermont Constitution, Chapter II, § 5 (separation of powers).